Exhibit 10.18

First Amendment to Financing Agreement

This First Amendment to the Financing Agreement (the “Amendment”) is made and
entered into between Summit Financial Resources, L. P.; a Hawaii limited
partnership (“Summit”) and Scott’s Liquid Gold-Inc., a Colorado corporation,
(“Client”), Attention: Mark E. Goldstein.

 

  A. Summit and Client have entered into a Financing Agreement dated October 3,
2008 (the “Agreement”).

 

  B. Client has requested that Summit amend certain definitions of the
Agreement.

 

  C. Summit has agreed to Client’s request subject to the terms and conditions
of this First Amendment to the Financing Agreement.

Amendment

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Summit and Client hereby agree to amend and modify the
Agreement as follows:

1. Definitions. Except as otherwise expressly provided herein, terms assigned
defined meanings in the Agreement shall have the same defined meanings in this
Amendment.

2. Amendment of Section 1– Definitions. The definition of “Financing Period” is
hereby amended as follows:

“Financing Period” means an initial period of One (1) year commencing on the
date of this First Amendment and thereafter successive periods of One (1) year
each commencing upon completion of each prior Financing Period.

3. Representations and Warranties. Client hereby affirms and again makes the
representations and warranties set forth in Section 16 Representations,
Warranties and Covenants of Client of the Agreement as of the date of this
Amendment.

4. Authorization. Client represents and warrants that the execution, delivery,
and performance by Client of this Amendment, and all agreements, documents,
obligations, and transactions herein contemplated, have been duly authorized by
all necessary corporate action on the part of Client and are not inconsistent
with Client’s Articles of Incorporation, By-Laws or any resolution of the Board
of Directors of Client, and do not and will not contravene any provision of, or
constitute a default under, any indenture, mortgage, contract, or other
instrument to which Client is a party or by which it is bound, and that upon
execution and delivery hereof and thereof, this Amendment will constitute legal,
valid, and binding agreements and obligations of Client, enforceable in
accordance with their respective terms.

5. Agreement Remains in Full Force and Effect. Except as expressly amended or
modified by this Amendment, the Agreement remains in full force and effect. The
Client hereby confirms that the security interest granted by the Agreement also
secures the Agreement as amended by this Amendment. Each Guarantor hereby
confirms that it guaranties, pursuant to its Guarantee, all obligations of the
Client to Summit under the Agreement, as amended by this Amendment.

6. Integrated Agreement; Amendment. This Amendment, together with the Financing
Agreement, the Guarantees, and the other agreements, documents, obligations, and
transactions contemplated by the Agreement constitute the entire agreement and
understanding between the parties and supersede all other prior and
contemporaneous agreements and may not be altered or amended except by written
agreement signed by the parties. This Amendment and the Agreement shall be read
and interpreted together as one agreement. All other prior and contemporaneous
agreements, arrangements and understandings between the parties hereto as to the
subject matter hereof are, except as otherwise expressly provided herein, are
rescinded.



--------------------------------------------------------------------------------

First Amendment to Financing Agreement

Scott’s Liquid Gold-Inc.

Dated as of March 12, 2009

 

Summit: Summit Financial Resources, L. P., a Hawaii Limited Partnership By:  
/s/ Michael Gardner Name:   Michael Gardner Its:   Chief Credit Officer Scott’s
Liquid Gold-Inc., a Colorado corporation By:   /s/ Mark E. Goldstein   Mark E.
Goldstein   President and Chief Executive Officer By:   /s/ Brian Boberick  
Brian Boberick   Chief Financial Officer and Treasurer

 

2